DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 July 2021.
2.  Claims 1-10 are pending in the application.
3.  Claims 1-10 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 24 August 2018 and 15 July 2021.
Specification
5.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1-3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) in view of Imanishi US 2004/0226992 A1.
As to claim 1, Kumar discloses an information processing apparatus comprising: 
an authentication data sender that sends authentication data to a subject terminal apparatus (i.e. activation code displayed to the user on a display unit) [0046], the authentication data being used for granting a temporary access right to temporarily access content (i.e. activation code comprises temporal information from which a temporary access period that user is allowed) [0035]; 
an authenticator that authenticates the subject terminal apparatus by using a representation based on the authentication data displayed on the subject terminal apparatus (i.e. validating the activation code) [0047]; 
an operation receiver that receives an operation performed by an operator of the information processing apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 
Kumar does not teach a display that displays an image of a user of the subject terminal apparatus, the image being obtained by using an imaging apparatus to which the information processing apparatus is connectable via a network.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that there would have been a display that displayed an image of a user of the subject terminal apparatus.  The image being would have been obtained by using an imaging apparatus to which the information processing apparatus was connectable via a network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Imanishi because it makes it easy to determine whether to approve or reject a transaction [0008].
As to claim 2, Kumar teaches the information processing apparatus according to claim 1, wherein the authenticator authenticates the subject terminal apparatus by analyzing the representation based on the authentication data (i.e. validating the activation code) [0047]. 
As to claim 3, Kumar teaches the information processing apparatus according to claim 2, wherein the representation based on the authentication data analyzed by the authenticator is an image based on the authentication data (i.e. activation code displayed to the user on a display unit) [0046]. 
As to claim 6, Kumar discloses an access control system comprising: 

the first terminal apparatus including 
an authentication data sender that sends authentication data to the second terminal apparatus in response to a request from the second terminal apparatus (i.e. activation code displayed to the user on a display unit) [0046], the authentication data being used for granting a temporary access right to temporarily access the content (i.e. activation code comprises temporal information from which a temporary access period that user is allowed) [0035], 
an authenticator that authenticates the second terminal apparatus by using a representation based on the authentication data displayed on the second terminal apparatus (i.e. validating the activation code) [0047], 
a display that displays an image obtained by the imaging apparatus [0047], and 
an operation receiver that receives an operation performed by an operator of the first terminal apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 

Imanishi teaches an imaging apparatus that is connected to the first terminal apparatus via a network and is capable of capturing an image of a user of a second terminal apparatus which does not have the access right (i.e. camera device) [0068].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that an imaging apparatus that would have been connected to the first terminal apparatus via a network and would have been capable of capturing an image of a user of a second terminal apparatus which did not have the access right.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Imanishi because it makes it easy to determine whether to approve or reject a transaction [0008].
As to claim 10, Kumar discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
sending authentication data to a subject terminal apparatus (i.e. activation code displayed to the user on a display unit) [0046], the authentication data being used for granting a temporary access right to temporarily access content (i.e. 
authenticating the subject terminal apparatus by using a representation based on the authentication data displayed on the subject terminal apparatus (i.e. validating the activation code) [0047]; 
receiving an operation performed by an operator of the information processing apparatus to grant the temporary access right (i.e. through imputing the activation code) [0048]. 
Kumar does not teach displaying an image of a user of the subject terminal apparatus, the image being obtained by using an imaging apparatus to which an information processing apparatus is connectable via a network.
Imanishi teaches displaying an image of a user of the subject terminal apparatus (i.e. display picked-up user image data) [0108], the image being obtained by using an imaging apparatus to which an information processing apparatus is connectable via a network (i.e. camera device) [0068].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar so that an image of a user of the subject terminal apparatus would have been displayed, the image would have been obtained by using an imaging apparatus to which an information processing apparatus was connectable via a network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kumar by the teaching of Imanishi because it makes it easy to determine whether to approve or reject a transaction [0008].
7.  Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) and Imanishi US 2004/0226992 A1 as applied to claim 1 above, and further in view of Vendrow U.S. Patent No. 9,237,307 B1.
As to claim 4, the Kumar-Imanishi combination does not teach the information processing apparatus according to claim 1, wherein the imaging apparatus is a registered imaging apparatus. 
Vendrow teaches that the imaging apparatus is a registered imaging apparatus [column 2 line 65 to column 3 line 8].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination so that the imaging apparatus would have been a registered imaging apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination by the teaching of Vendrow because it helps utilize unused and underused networked cameras [column 1, lines 49-57].
As to claim 5, the Kumar-Imanishi combination does not teach the information processing apparatus according to claim 4, wherein the imaging apparatus has been selected when the authentication data is sent from the authentication data sender to the subject terminal apparatus. 
Vendrow teaches that the imaging apparatus has been selected when the authentication data is sent from the authentication data sender to the subject terminal apparatus (i.e. selecting the camera feed) [column 12 line 56 to column 13 line 37].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination so that the imaging apparatus had been selected when the authentication data was sent from the authentication data sender to the subject terminal apparatus.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination by the teaching of Vendrow because it helps utilize unused and underused networked cameras [column 1, lines 49-57].
8.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar) and Imanishi US 2004/0226992 A1 as applied to claim 6 above, and further in view of Sanders US 2018/0007549 A1.
As to claim 7, the Kumar-Imanishi combination does not teach the access control system according to claim 6, wherein the imaging apparatus captures an image of the representation based on the authentication data displayed on the second terminal apparatus and sends the image to the first terminal apparatus. 
Sanders teaches that the imaging apparatus captures an image of the representation based on the authentication data displayed on the second terminal apparatus and sends the image to the first terminal apparatus (i.e. using the camera to capture a QR code that has credentials embedded in it) [0033]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination so that the imaging apparatus would have captured an image of the representation based on the authentication data displayed on the second terminal apparatus and sent the image to the first terminal apparatus. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi combination by the teaching of Sanders because it provides fast authentication and makes use of existing hardware [0020].
9.  Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 2014/0229618 A1 (hereinafter Kumar), Imanishi US 2004/0226992 A1 and Sanders US 2018/0007549 A1 as applied to claim 7 above, and further in view of Jackson US 2012/0106801 A1.
As to claim 8, the Kumar-Imanishi-Sanders combination does not teach the access control system according to claim 7, wherein the imaging apparatus is fixed at a predetermined location. 
Jackson teaches that the imaging apparatus is fixed at a predetermined location (i.e. image capture device is fixed in a predetermined location) [0044].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi-Sanders combination so that the imaging apparatus would have been fixed at a predetermined location.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi-Sanders combination by the teaching of Jackson because it helps provide a time, date and location from where an image was captured [0044].
As to claim 9, the Kumar-Imanishi-Sanders combination does not teach the access control system according to claim 8, wherein authenticating of the user of the second terminal apparatus based on an image of the user is not conducted, depending on the location of the imaging apparatus which has been instructed to capture the image of the representation based on the authentication data. 
Jackson teaches that authenticating of the user of the second terminal apparatus based on an image of the user is not conducted (i.e. no user authentication) [0044], depending on the location of the imaging apparatus which has been instructed to capture the image of the representation based on the authentication data (i.e. fixed location) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi-Sanders combination so that authenticating of the user of the second terminal apparatus would have been based on an image of the user was not conducted, depending on the location of the imaging apparatus which had been instructed to capture the image of the representation based on the authentication data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kumar-Imanishi-Sanders combination by the teaching of Jackson because it helps provide a time, date and location from where an image was captured [0044].
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Gates et al U.S. Patent No. 9,716,599 B1 directed to methods for preventing the transmission of sensitive information to locations outside of a secure network by a person who has legitimate access to the sensitive information [abstract].
B.  Kuruba et al US 2015/0302674 A1 directed to a mobile wireless device of an authorized person receiving an identifier of another person who is to be granted temporary access into a secured geographic area of the authorized person by a security system of the authorized person [abstract].
C.  Karp US 2013/0086655 A1 directed to a computing device that generates a new password for accessing a user account and/or computing system and inspires a change of an existing password for the user account and/or computing system to the new password [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492